Case 1:17-cv-04179-DLC Document 208 Filed 06/18/19 Page 1 of 2
Case 1:17-cv-04179-DLC Document 207 Filed 06/17/19 Page 1 of 2

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION MEMO ENDORSED
DENVER REGIONAL OFFICE
BYRON G. ROGERS FEDERAL BUELDING
1961 STOUT STREET, SUITE 1700
DENVER, COLORADO 80294-1961

 

DIVISION OF (303) 844.1084
ENFORCEMENT carlylez@sec.gov
caine EEE AEN

een aaa iepentee
i patee ke Are 14
reat y EEE RR EE

       
 

June 17, 2019

paren

coca eet oe oe aa eRe

Honorable Denise Cote

U.S. District Court for the

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1610

New York, NY 10007

Re: SEC v. Alpine Securities Corporation, 1:17-CV-04179-DLC-RLE

Dear Judge Cote:

Pursuant to the Court’s Individual Practices 1.A, 1.E, and 3.J, Plaintiff United States
Securities and Exchange Commission (“SEC”) hereby requests an unopposed 10-day extension
of time to file its reply in support of its motion for relief from July 1, to July 11, 2019 and an
enlargement of the presumptive page limit for the reply from 10 to 25 pages.

The SEC requests ten-days of additional time to reply because the Defendant filed a
response that is more than two times as long as the presumptive 25 page limit for a Response (60
pages). That was not the expectation of the SEC when it agreed with Alpine to the current
deadline for the reply. Both counsel for the SEC are travelling out of the country and the
continental United States during a significant part of the reply period, and we have out-of-state
depositions and litigation-related obligations in other cases during the current reply period, all of
which make it particularly difficult to submit the reply under the current deadline. I conferred
with Alpine’s counsel and they do not object to the requested extension.

Additionally, the SEC requests that the page limit for the reply be enlarged from 10 pages
to 25 pages. Again, we will be replying to a much longer brief than was originally contemplated
under your rules. We are in the initial stages of preparing our reply and I do not yet know how
many pages we will need, but an enlargement of the page limit from 10 to 25 pages is
proportional to the enlargement granted to Alpine for its response (from 25 to 60 pages). I
conferred with Alpine’s counsel and they do not object to the requested enlargement of the reply.

Alpine and the SEC previously jointly asked the Court for an extension of the deadlines
for the response and reply related to this motion, which the Court granted. [ECF Nos. 198-99}.
The reply was originally due June 14 and the Court granted an extension to July 1, 2019. This is

 
Case 1:17-cv-04179-DLC Document 208 Filed 06/18/19 Page 2 of 2
' Case 1:17-cv-04179-DLC Document 207 Filed 06/17/19 Page 2 of 2

the first subsequent request by the SEC to extend the deadline for the reply. The requested relief
does not impact any other dates in the scheduling order.

The SEC respectfully requests that the Court approve an extension of the deadline for the
reply related to the SEC’s motion for remedies to July 11, 2019, and an enlargement of the page
limit for the reply to 25 pages.

Sincerely,

/sf Zachary T. Carlyle
Zachary T. Carlyle (pro hac vice)
Terry R. Miller (vre hae vice)

cc: Counsel of Record

Lhe of
how Ce
b/18/t4

 
